Title: II. Draft of An Examination of the Claim of New Hampshire, March – May 1774
From: Adams, John
To: 


      
       March–May 1774
      
      The Claim of New Hampshire is founded thus.
      The Council of Plymouth, on the 19 day of March 1621, granted to John Mason, their Secretary, a Tract of Land from Neumkeag Naumkeag to Merrimack River. In the Year 1629, they granted him a Tract of Land between Merrimack and Piscataqua River Sixty Miles up each River, to be bounded on the West by a Line across from River to River. Both these Grants were united, and confirmed to Mr. Mason, by a new Grant from the Council of Plymouth, dated the 22d. Day of April 1635, under the following Description “A Portion of Main Land in New England, from the Middle of Merrimack River to proceed East ward along the sea Coast to Cape Anne; and round about the same to Piscataqua Harbour, and so forward up within the River Newichawanock, and to the farthest Head thereof; and thence North West ward till Sixty Miles be finished from the first Entrance of Piscataqua Harbour; and also from Neumkeag through the River thereof, up into the Land, West, Sixty Miles; from which Period to cross over Land to the Sixty Miles End, accounted from Piscataqua thro the Wewichawanack Newichawannock River, to the Land Northwest ward. And also all the South Half of the Isles of Shoals, together with all other Islands and Islets, as well imbayed as adjoining, laying, abutting upon or near the Premisses, within five Leagues Distance, and not otherwise granted by Special Name before the 18 day of April 1635 the said Tract or Portion of Land to be called and distinguished by the Name of New Hampshire.”
      King Charles, by his Letters Patents dated 19. day of August 1635 confirmed this Tract called New Hampshire, to Mr. Mason with Powers of Government and Jurisdiction as in the Palatinate or Bishoprick of Durham.
      Such was the Establishment of this little Colony, comprehending no more than about Twenty Miles upon the Sea Coast, and Sixty Miles Inland or in Length.
      In 1635 Mason died, and devised New Hampshire by his Will To John Tufton (to be called Mason). John dying before he became of full Age it descended to his Brother Robert Tufton Mason, who was not of Age, till 1650: in 1641 during his Minority, the Massachusetts, took the Colony , Supposing to be within their Patent, into their Protection, upon the Petition of the Inhabitants.
      
      In 1675, upon Masons Petition to King Charles the second, a Report was made by the Crown Officers in favour of his Title, and the King sent a Mandatory Letter on the Subject, to the Massachusetts Governor.
      Mr. Stoughton and Mr. Buckly were sent as Agents to England, to answer Masons Complaint, who, disclaimed all Right to New Hampshire; which being reported was confirmed by the King and Council 10 July 1677.
     